 

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ra ICALLY FILED
DATE FILEDip 132020

 

 

 

 

 

Andres Ruilova, et al.,

Plaintiffs,
19-CV-5205 (AJN)

VY

ORDER
443 Lexington Ave, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Plaintiffs are hereby ordered to respond to Defendants’ partial motion to stay discovery

by no later than March 18, 2020.
SO ORDERED.

Dated: March! 3, 2020
New York, New York |

 

 

t
\/  XLISON J. NATHAN
United States District Judge

 
